CUNNINGHAM, J.,
Concurring in Result:
I concur in much of the well-written majority opinion, including the result. However, I must disagree that the officer in this case was not justified in removing Appellant from the car and patting him down.
The traffic stops of perfect strangers, especially those of cars loaded with people, always carry unknown dangers. The officer on the ground, who is experienced in detecting unusual and menacing situations, is in the best position to know when danger lurks. It is easy for us here in the distant and secure safety of our chambers to second guess the officer in this case. I refuse to do so.
Deputy Moore and Appellant had legitimate business to transact. The officer was citing the driver of a vehicle for a traffic violation. Even with a partner, this distracts the officer’s attention away from his own safety to taking care of the paperwork. He has a right to assure himself that he can do that in safety. He had observed occupants of the car throwing trash from the car. Appellant was both highly nervous and belligerent. It was a good bet that Appellant’s mood was not going to improve with the issuance of the traffic citation which would take money out of his pocket.
Of course, there is no legal requirement that people be courteous and respectful to our law enforcement people. In fact, our nation’s highest court has even upheld the legality, if not the propriety, of simply speaking in a disrespectful manner to police officers. City of Houston, Texas v. Hill, 482 U.S. 451, 460, 107 S.Ct. 2502, 96 L.Ed.2d 398 (1987). But it is not something we teach our children to do. And, to the credit of our society, almost all citizens — the law-abiding ones at least — are respectful and courteous to our law enforcement officials.
So, it may not be illegal, but it is highly peculiar when we observe a fellow citizen treating our men and women in blue with insolence and rudeness. Let’s hope it always remains that way. Such insolent behavior can — as in this case — signal a belligerence that can easily escalate to violence. The officer was standing by the door of a car full of people. The driver, at least, was hateful. Unknowing what weapon might lurk in the midst of them, I would not question the wisdom or legitimacy of having the driver step out of the car and patting him down.
The tragic annals of traffic stop homicides tell of many violent drivers who are not removed from the obscure confines of the car and patted down for safety’s sake. The removal of Appellant from the car was permissible. The pat down was permissible. The confiscation of the “coarse” and “kinda hard” object, which could not be adequately described as feeling like a weapon, went too far.
Therefore, I concur in result only.
KELLER and SCOTT, JJ., join.